PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,078,413
Issue Date: 13 Dec 2011
Application No. 12/432,677
Filing or 371(c) Date: 29 Apr 2009
Attorney Docket No. 1237.009 


:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the third renewed petition filed pursuant to 37 C.F.R. § 1.378(b) on April 22, 2021, to accept the unintentionally delayed payment of two maintenance fees for the above-identified patent.

This third renewed petition pursuant to 37 C.F.R. § 1.378(b) is GRANTED.  

The application from which this patent issued matured into U.S. patent number 8,078,413 on December 13, 2011.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on December 13, 2015 with no payment received.  Accordingly, the patent expired on December 13, 2015 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on December 13, 2019 along with one of the two required petition fees, the 3½-year maintenance fee, the 7½-year maintenance fee, 

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on September 8, 2020, where Petitioner included a statement of facts regarding the extended period of delay, but not the required petition fee.  The renewed petition pursuant to 37 C.F.R. § 1.378(b) was dismissed via the mailing of a decision on October 21, 2020.

A second renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on November 24, 2020 along with required petition fee, which was dismissed via the mailing of a decision on February 22, 2021.

With this third renewed petition pursuant to 37 C.F.R. 
§ 1.378(b), an acceptable explanation regarding the extended period of delay has been provided.

To date, the 3½-year and 7½-year maintenance fees, two petition fees, and an acceptable explanation as to whether the delay is unintentional have been received.

Petitioner has met each of the requirements of 37 C.F.R. 
§ 1.378(b).  

Accordingly, the maintenance fee in this case is hereby accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.